Title: To Thomas Jefferson from François Navoni, 18 August 1803
From: Navoni, François
To: Jefferson, Thomas


          Cagliari, Sardinia, 18 Aug. 1803. Navoni tells TJ that he has sent him several letters, the last one dated 3 (i.e. 5) June, asking for a commission as consul general of the United States in Sardinia, but has not received any response. He reminds TJ of his long-standing assistance to the U.S. Navy and his numerous activities with the chamber of commerce. He was overjoyed to hear that Commodore Morris recently distinguished himself by capturing the Tripolitan frigate (see Robert Smith to TJ, 28 Aug.). This augurs well for a glorious and just peace with other warring African kingdoms. Navoni reaffirms his desire to keep rendering useful service to American citizens and commercial interests. He provides an update of the maritime situation. English naval ships and English and French privateers are making navigation dangerous and impeding commerce. It is important to establish a lasting peace and that the king of Sardinia stay on his throne or be indemnified for his states. The grain harvest has been terrible this year but Navoni trusts there will be plenty of salt to attract merchant ships. He will gladly continue to offer his services to Morris and other captains from the great American nation. He has excellent relations with U.S. consuls in other Mediterranean ports. Again he begs TJ to advertise his excellent services in American newspapers, specifying that he is ready to supply merchant ships with all the salt they need and to buy sugar, coffee, and other goods from them. Finally, he implores TJ to respond to his many previous requests for authorization as consul general.
          
        